IN THE SUPREME COURT OF THE STATE OF DELAWARE

STACEY JONES,I §
§ No. 480, 2014
Petitioner Below, §
Appellant, §
§ Court Below—Family Court
V, § of the State of Delaware,
§ in and for New Castle County,
WESLEY CLARKSON, § File No. CN07-03372
§ Petition No. 13-25605
Respondent Below, §
Appellee. §

Submitted: February 2, 2015
Decided: February 4, 2015

ORDER

This LII “day of February 2015, it appears to the. Court that:

(1) On September 2, 2014, the appellant ﬁled a notice of appeal from a
Family Court order modifying custody of the parties’ minor child. After this Court
granted in part the appellant’s motion for an extension to ﬁle an opening brief, the
appellant’s opening brief and appendix were due on or before December 15, 2014.

(2) On December 24, 2014, the Chief Deputy Clerk sent a notice of brief
delinquency to the address provided by the appellant. On January 2, 2015, the
Chief Deputy Clerk issued a Supreme Court Rule 29(b) notice, by certiﬁed mail,

directing the appellant to show cause why this appeal should not be dismissed for

 

1 The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).

her failure to ﬁle an opening brief and appendix. The notice to show cause was
sent again, by ﬁrst class mail, to the appellant.

(3) The appellant has failed to respond to the notices to show cause and
still has not ﬁled an opening brief. Under these circumstances, dismissal of this
appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court
Rules 3(b)(2) and 29(b), that the within appeal is DISMISSED.

BY THE COURT:

 
 
    

Justice